Exhibit 10(a)

2010 LONG TERM PLAN

STOCK UNIT AGREEMENT

Dated: February 4, 2010

This Letter Agreement (the “Agreement”) will confirm an award to you of stock
units (“Stock Units”), as of the date hereof, by Union Pacific Corporation (the
“Company”), under the 2004 Stock Incentive Plan of the Company, as amended from
time to time (the “Plan”), a copy of which is included in this grant package on
this website and made a part hereof.

STOCK UNITS

1.        GRANT OF UNITS. The Company hereby awards to you the number of
Stock Units, as shown on Exhibit A of this Agreement, each evidencing the right
to receive, upon the terms and subject to the conditions set forth in this
Agreement and the Plan, (i) one share of Union Pacific Corporation Common Stock,
$2.50 par value per share (“Common Stock”) and (ii) a payment in cash equal to
the amount of dividends that would have been payable on one share of Common
Stock (“Dividend Equivalent Payments”), provided the applicable Performance
Criteria described below have been satisfied.

2.        RESTRICTION PERIOD. The period during which the restrictions set
forth herein and in the Plan shall apply to your right to receive the Stock
Units granted to you shall commence on the date hereof and expire February 4,
2013 if the Performance Criteria described below for such Stock Units have been
satisfied (the “Restriction Period”), subject to the provisions of Section 6
hereof. During the Restriction Period, you may be entitled to receive Dividend
Equivalent Payments, subject to the provisions of Section 4 hereof.

3.        PERFORMANCE CRITERIA.   The Performance Criteria is annual Return on
Invested Capital (“ROIC”). However, such Performance Criteria are of no force
and effect unless and until the Company has operating income (“Operating
Income”) in one or more of fiscal years 2010, 2011 or 2012. The definition and
calculation of annual ROIC and Operating Income shall be determined in
accordance with the Long Term Plan document approved and adopted by the
Compensation and Benefits Committee of the Company’s Board of Directors (the
“Committee”).

For the fiscal year ending December 31, 2010, you may earn up to one-third of
your Stock Unit Target Award as shown on Exhibit A for those Stock Units which
have                 



--------------------------------------------------------------------------------

met the applicable ROIC Performance Criteria. For the fiscal year ending
December 31, 2011, you may earn up to a total of two-thirds of your Stock Unit
Target Award as shown on Exhibit A based on the average of the first two fiscal
years of ROIC performance achieved less any Stock Units earned in the first
fiscal year. For the fiscal year ending December 31, 2012, you may earn up to
two hundred percent of your Stock Unit Target Award as shown on Exhibit A based
on the average of all three fiscal years (2010, 2011, and 2012) of ROIC
performance achieved less any Stock Units earned in the first two fiscal years.

4.         DIVIDEND EQUIVALENT RIGHTS. During the Restriction Period,
for those Stock Units which have met the applicable Performance Criteria, unless
otherwise determined by the Committee, you shall be entitled to receive Dividend
Equivalent Payments. Once such Stock Units are earned, Dividend Equivalent
Payments shall be made on the payment date established by the Board of Directors
for the underlying dividend payments; provided, however, that if you have
elected to defer receipt of such Stock Units in accordance with the terms of the
Deferred Compensation Plan of Union Pacific Corporation (the “Deferred
Compensation Plan”), payment of such Dividend Equivalent Payments shall be made
in accordance with the provisions of Section 11 of the Plan.

5.         RESTRICTIONS. (i) You shall be entitled to delivery of the shares of
Common Stock only as specified in Section 6 hereof; (ii) none of the Stock Units
may be sold, transferred, assigned, pledged, or otherwise encumbered or disposed
of; (iii) your right to receive Dividend Equivalent Payments shall terminate
without further obligation on the part of the Company at the earlier of your
separation from service with the Company or a Subsidiary (as defined in the
Plan), or your right to receive Common Stock under Section 6 hereof; (iv) all of
the Stock Units shall be forfeited and all of your rights to such Stock Units
and the right to receive Common Stock shall terminate without further obligation
on the part of the Company in the event of your separation from service with the
Company or a Subsidiary without having a right to delivery of shares of Common
Stock under Section 6 hereof and (v) any Stock Units not earned as of the end of
the Restriction Period shall be forfeited and all of your rights to such Stock
Units shall terminate without further obligation on the part of the Company.

6.         LAPSE OF RESTRICTIONS AND PAYMENT OF STOCK UNITS. (i) At the end of
the Restriction Period and provided you have remained continuously employed by
the Company or a Subsidiary, unless otherwise determined by the Committee,
shares of Common Stock equal to the number of Stock Units which have met the
applicable Performance Criteria shall be delivered to you (through your account
at the                 

 

2



--------------------------------------------------------------------------------

Company’s third party stock plan administrator, if applicable) free of all
restrictions, provided the Company has Operating Income in one or more of the
fiscal years 2010, 2011 or 2012. The payment of the Stock Units under this
Section 6(i) shall be made in accordance with the provisions of Section 9(f) of
the Plan.

(ii) If you have a separation from service with the Company or a Subsidiary
prior to the end of the Restriction Period and prior to a Change in Control
because you die or become disabled (as determined under the provisions of the
Company’s or a Subsidiary’s long-term disability plan), unless otherwise
determined by the Committee, you, your estate or your beneficiary, as the case
may be, shall be entitled to receive shares of Common Stock equal to the number
of Stock Units which have met the applicable Performance Criteria through the
end of the fiscal year ending prior to the date of your death or disability, as
the case may be, provided the Company has Operating Income in one or more of the
fiscal years 2010, 2011 or 2012 and further provided that such fiscal year
precedes the date of your death or disability. The payment of the Stock Units
under this Section 6(ii) shall be made in accordance with the payment provisions
of Section 9(c) of the Plan, subject, to the extent applicable, to Section 6(v)
of this Agreement.

(iii) If a Change in Control occurs prior to the end of the Restriction Period
and prior to your death, disability or having retired after attaining Retirement
Status (as defined in Section 2 of the Plan with respect to Stock Units granted
in 2010), shares of Common Stock equal to the number of Stock Units that would
have been deliverable if the Performance Criteria shall have been satisfied at
the greater of one hundred percent of your Stock Unit Target Award as shown on
Exhibit A or the number of Stock Units that would have been delivered based on
the Performance Criteria satisfied through the end of each fiscal year prior to
the occurrence of such Change in Control and through the end of the most recent
fiscal quarter ending prior to the date of the Change in Control shall be
delivered to you (through your account at the Company’s third party
administrator, if applicable) free of all restrictions, provided the Company has
Operating Income in one or more of the calendar years 2010, 2011 or 2012 and
further provided that any such calendar year precedes the date of the Change in
Control. In either event following the Change in Control no greater Performance
Criteria may be earned under this Agreement. Shares of Common Stock to which you
are entitled pursuant to this Section 6(iii) shall be delivered to you in
accordance with the payment provisions set forth in Section 9(d) of the Plan,
subject, to the extent applicable, to Section 6(v) of this Agreement.

(iv) If you have a separation from service with the Company or a Subsidiary for
any other reason, with or without cause, prior to the earlier of the end of the
Restriction                             

 

3



--------------------------------------------------------------------------------

Period or a Change in Control, you will forfeit all Stock Units and all of your
rights to such Stock Units shall terminate without further obligation on the
part of the Company.

(v) You may elect to defer receipt of payment of shares underlying the Stock
Units pursuant to the terms of, and in accordance with the provisions of, the
Deferred Compensation Plan. If you do so elect to defer payment of shares
underlying the Stock Units, such payments will be made in accordance with the
Deferred Compensation Plan.

7.         WITHHOLDING. Upon payment of the Stock Units, you must arrange
for the payment to the Company (through the Company’s third party stock plan
administrator, if applicable) of all applicable withholding taxes resulting
therefrom promptly after notification of the amount thereof. You may elect to
have shares withheld to pay withholding taxes if a proper election to pay
withholding taxes in this manner is made.

8.         SUBJECT TO PLAN.   The award confirmed by this Agreement is
subject to the terms and conditions of the Plan, as the same may be amended from
time to time in accordance with Section 19 thereof.

PROTECTION OF CONFIDENTIALITY

9.         CONFIDENTIAL INFORMATION; TRADE SECRETS.   By
electronically accepting this Agreement, you acknowledge that the Company
regards certain information relating to its business and operations as
confidential. This includes all information that the Company could reasonably be
expected to keep confidential and whose disclosure to third parties would likely
be disparaging or detrimental to the Company (“Confidential Information”). Your
electronic signature also acknowledges that the Company has certain information
that derives economic value from not being known to the general public or to
others who could obtain economic value from its disclosure or use, which the
Company takes reasonable efforts to protect the secrecy of (“Trade Secrets”).

10.         TYPES OF CONFIDENTIAL INFORMATION OR TRADE
SECRETS.    By electronically accepting this Agreement, you acknowledge that you
developed or have had or will have access to one or more of the following types
of Confidential Information or Trade Secrets: information about rates or costs;
customer or supplier agreements and negotiations; business opportunities;
scheduling and delivery methods; business and marketing plans; financial
information or plans; communications within the attorney-client privilege or
other privileges; operating procedures and methods; construction methods and
plans; proprietary computer systems design, programming or software; strategic
plans; succession plans; proprietary company training programs; employee
performance, compensation or benefits; negotiations or strategies
                        

 

4



--------------------------------------------------------------------------------

relating to collective bargaining agreements and/or labor disputes; and internal
or external claims or complaints regarding personal injuries, employment laws or
policies, environmental protection, or hazardous materials. By electronically
accepting this Agreement, you agree that any disclosures by you to any third
party of such Confidential Information or Trade Secrets would constitute gross
misconduct within the meaning of the Plan.

11.         PRIOR CONSENT REQUIRED.   By electronically accepting this
Agreement, you agree that you will not, unless you receive prior consent from
the Company’s Senior Vice President, Human Resources & Secretary or such other
person designated by the Company (hereinafter collectively referred to as the
“Sr. VP-HR & S”), or unless ordered by a court or government agency,
(i) disclose to any subsequent employer or unauthorized person any Confidential
Information or Trade Secrets, or (ii) retain or take with you when you leave the
Company any property of the Company or any documents (including any electronic
or computer records) relating to any Confidential Information or Trade Secrets.

12.         PRIOR NOTICE OF EMPLOYMENT, ETC.   By electronically
accepting this Agreement, you acknowledge that if you become an employee,
contractor, or consultant for any other railroad, this would create a
substantial risk that you would, intentionally or unintentionally, disclose or
rely upon the Company’s Confidential Information or Trade Secrets for the
benefit of the other railroad to the detriment of the Company. You further
acknowledge that such disclosures would be particularly damaging if made shortly
after you leave the Company. Therefore, by electronically signing Exhibit A, you
agree that for a period of one-year after you leave the Company, before
accepting any employment or affiliation with another railroad you will give
written notice to the Sr. VP-HR & S of your intention to accept such employment
or affiliation. You also agree to confer in good faith with the Sr. VP-HR & S
concerning whether your proposed employment or affiliation could reasonably be
expected to be performed without improper disclosure of Confidential Information
or Trade Secrets. If the Sr. VP-HR & S and you are unable to reach agreement on
this issue, you agree to submit this issue to arbitration, to be conducted under
the rules of the American Arbitration Association, for final resolution. You
also agree that you will not begin to work for another railroad until the Sr.
VP-HR & S or an arbitrator has determined that such employment could reasonably
be expected to be performed without improper disclosure of the Company’s
Confidential Information or Trade Secrets.

13.         FAILURE TO COMPLY. By electronically accepting this Agreement,
you agree that, if you fail to comply with any of the promises that you made in
Section 11                         

 

5



--------------------------------------------------------------------------------

or 12 above, you will return to the Company any shares of Common Stock (or the
market value of any shares of Common Stock received) which you received at any
time from 180 days prior to the earlier of (i) the date when you leave the
Company or (ii) the date you fail to comply with any such promise you made in
Section 11 or 12 to 180 days after the date when the Company learns that you
have not complied with any such promise. You agree that you will return such
shares of Common Stock to the Company on such terms and conditions as may be
required by the Company. You further agree that the Company will be entitled to
set off the market value of any such shares of Common Stock against any amount
that might be owed to you by the Company.

NO DIRECT COMPETITION

14.         SOLICITATION OF CUSTOMERS; NO EMPLOYMENT WITH WESTERN ROADS.    By
electronically accepting this Agreement, you agree for a period of one year
following your departure from the Company, you will not (directly or in
association with others) call on or solicit the business of any of the Company’s
customers with whom you actually did business or otherwise had personal contact
while you were employed by the Company, for the purpose of providing the
customers with goods and/or services similar in nature to those provided by the
Company in the states in which the Company now operates. You further agree that
for the same time period, you will not become an employee, contractor or
consultant for any of the following companies, which compete directly with the
Company: Burlington Northern Santa Fe Corporation; Kansas City Southern
Industries, Inc.; Dakota, Minnesota & Eastern Railway Company; Illinois Central
Corporation; and Texas Mexican Railway Company (including their respective
affiliates and subsidiaries or any company which acquires or is acquired by any
such company) (the “Western Roads”). This Section 14 is not intended to prevent
you from working for any employer other than a Western Road. This Section does
not apply to employees who work in California at the time when this Agreement is
electronically signed or when their employment with the Company ends.

15.         ACKNOWLEDGMENT; INJUNCTIVE RELIEF.   By electronically
accepting this Agreement, you acknowledge that Section 14 will not prevent you
from being gainfully employed after you leave the Company, because you will
remain free to work in any occupation, profession, trade, or business so long as
you comply with your promises in Section 14. You also agree that because money
damages would not be adequate to compensate the Company if you violate any of
your promises in Section 14, the Company would be entitled to an injunction from
a Court to enforce those promises.

16.         VIOLATION OF PROMISES.   By electronically accepting this
Agreement, you agree that if you violate any of your promises in Section 14,
then you                         

 

6



--------------------------------------------------------------------------------

will return to the Company any shares of Common Stock (or the fair market value
thereof) granted to you by this Agreement which you received at any time from
180 days prior to the date when you leave the Company to 180 days after the date
when the Company learns that you have not complied with the promises you made in
Section 14. You agree that you will return such shares of Common Stock (or the
fair market value thereof) to the Company on such terms and conditions as may be
required by the Company. You further agree that the Company will be entitled to
set off the market value of any such shares of Common Stock against any amount
that might be owed to you by the Company.

GENERAL

17.         RESTATEMENTS OF FINANCIAL RESULTS.   By electronically
accepting this Agreement, you agree that you will return such shares of Common
Stock (or the fair market value thereof) to the Company as determined by the
Committee in its exclusive discretion, which shall be final, conclusive and
binding upon the Company and you. The Committee will exercise its discretion
only in the event that the Committee’s certification of a level of ROIC was
based on financial results subsequently revised by a restatement of such
financial results and only to the extent that such restated financial results
would have entitled you to a lesser award of Common Stock under the Performance
Criteria.

18.         SEVERABILITY. If any provision of this Agreement is, becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction, such
provision shall be construed or deemed amended or limited in scope to conform to
applicable laws or, in the discretion of the Company, it shall be stricken and
the remainder of the Agreement shall remain in force and effect.

19.         CHOICE OF LAW.   All questions pertaining to the construction,
regulation, validity, and effect of this Agreement shall be determined in
accordance with the laws of the State of Utah, without regard to the conflict of
laws doctrine.

20.         EMPLOYMENT AT WILL. In accordance with Section 21(a) of the
Plan, this Agreement shall not be construed to confer upon any person any right
to be continued in the employ of the Company or a Subsidiary.

21.         DEFINED TERMS. For purposes of this Agreement, capitalized terms
shall have the meanings specified in the Plan, unless a different meaning is
provided in this Agreement or a different meaning is plainly required by the
context.

 

 

To confirm acceptance of the foregoing, kindly enter your password and click the
“Accept” button.

 

7